17-10466-scc        Doc 1143        Filed 06/14/19 Entered 06/14/19 13:00:19                     Main Document
                                                 Pg 1 of 13
                                       Presentment Date: June 21, 2019 at 12:00 p.m. (prevailing Eastern Time)
                                      Objection Deadline: June 21, 2019 at 11:00 a.m. (prevailing Eastern Time)

 Robert J. Feinstein, Esq.
 Bradford J. Sandler, Esq.
 Beth E. Levine, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, New York 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777

 Counsel to the Plan Administrator

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                Chapter 11
                                                                :
 RUNWAY LIQUIDATION                                             :                Case No. 17-10466 (SCC)
                                 1
 HOLDINGS, LLC, et al.,                                         :
                                                                :                Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x

                 NOTICE OF PRESENTMENT OF PLAN ADMINISTRATOR’S
                MOTION FOR ENTRY OF AN ORDER FURTHER EXTENDING
                    THE PERIODS TO FILE OBJECTIONS TO CLAIMS

          PLEASE TAKE NOTICE that upon the annexed motion (the “Motion”) of David

 MacGreevey, in his capacity as plan administrator (the “Plan Administrator”), dated June 14,

 2019, the Plan Administrator will present the Order Further Extending the Periods to File

 Objections to Claims, substantially in the form attached to the Motion as Exhibit 1 (the

 “Proposed Order”), for signature to the Honorable Shelley C. Chapman of the United States

 Bankruptcy Court for the Southern District of New York (the “Court”), in Room 623, One




 1
  A list of the Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-
 Effective Date Debtor’s federal tax identification number, follows: Runway Liquidation Holdings, LLC (6857);
 Runway Liquidation, LLC (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC
 (9200); and MMH Liquidation, LLC (3854).


 DOCS_SF:96697.9 08467/001
17-10466-scc        Doc 1143   Filed 06/14/19 Entered 06/14/19 13:00:19            Main Document
                                            Pg 2 of 13


 Bowling Green, New York, New York 10004-1408 on June 21, 2019 at 12:00 p.m. (prevailing

 Eastern Time).

          PLEASE TAKE FURTHER NOTICE that any responses or objections (each, an

 “Objection”) to the Motion shall be in writing, shall confirm to the Federal Rules of Bankruptcy

 Procedure, the Local Bankruptcy Rules for the Southern District of New York, and the Order (I)

 Establishing Certain Notice, Case Management, and Administrative Procedures and (II)

 Granting Related Relief [Docket No. 90] (the “Case Management Order”), shall set forth the

 basis for the Objection and the specific grounds therefore, and shall be filed with the Court

 electronically in accordance with General Order M-399 by registered users of the Court’s case

 filing system (the User’s Manual for the Electronic Case Filing System can be found at

 http://www.nysb.uscourts.gov, the official website for the Court), with a hard copy delivered

 directly to chambers pursuant to Local Rule 9070-1 and served so as to be actually received no

 later than June 21, 2019 at 11:00 a.m. (prevailing Eastern Time) (the “Objection Deadline”),

 upon the parties on the Master Service List (as defined in the Case Management Order).

          PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and served

 with respect to the Motion, the Court may enter the Proposed Order with no further notice or

 opportunity to be heard.




 DOCS_SF:96697.9 08467/001                        2
17-10466-scc        Doc 1143   Filed 06/14/19 Entered 06/14/19 13:00:19         Main Document
                                            Pg 3 of 13


          PLEASE TAKE FURTHER NOTICE that copies of the Motion and Case Management

 Order may be obtained free of charge by visiting the website of Donlin Recano & Company, Inc.

 at http://www.donlinrecano.com/bcbg. You may also obtain copies of any pleadings by visiting

 the Court’s website at http://www.nysb.uscourts.gov in accordance with the procedures and fees

 set forth therein.

 Dated: June 14, 2019
                                            PACHULSKI STANG ZIEHL & JONES LLP



                                            /s/ Beth E. Levine
                                            Robert J. Feinstein, Esq.
                                            Bradford J. Sandler, Esq.
                                            Beth E. Levine, Esq.
                                            780 Third Avenue, 34th Floor
                                            New York, New York 10017
                                            Telephone: (212) 561-7700
                                            Facsimile: (212) 561-7777

                                            Counsel to the Plan Administrator




 DOCS_SF:96697.9 08467/001                      3
17-10466-scc        Doc 1143        Filed 06/14/19 Entered 06/14/19 13:00:19                     Main Document
                                                 Pg 4 of 13
                                       Presentment Date: June 21, 2019 at 12:00 p.m. (prevailing Eastern Time)
                                      Objection Deadline: June 21, 2019 at 11:00 a.m. (prevailing Eastern Time)

 Robert J. Feinstein, Esq.
 Bradford J. Sandler, Esq.
 Beth E. Levine, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, New York 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777

 Counsel to the Plan Administrator

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                Chapter 11
                                                                :
 RUNWAY LIQUIDATION                                             :                Case No. 17-10466 (SCC)
                                 1
 HOLDINGS, LLC, et al.,                                         :
                                                                :                Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x

         PLAN ADMINISTRATOR’S MOTION FOR ENTRY OF AN ORDER
      FURTHER EXTENDING THE PERIODS TO FILE OBJECTIONS TO CLAIMS

          David MacGreevey, in his capacity as plan administrator (the “Plan Administrator”)

 acting on behalf of BCBG Max Azria Global Holdings, LLC and its affiliated post-effective date

 debtors (collectively, the “Post-Effective Date Debtors”), hereby submits this motion (the

 “Motion”) for entry of an order (i) further extending the Claim Objection Bar Date (as defined

 below), and (ii) further extending the Administrative Claim Objection Bar Date,2 and

 respectfully represents as follows:




 1
  A list of the Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-
 Effective Date Debtor’s federal tax identification number, follows: Runway Liquidation Holdings, LLC (6857);
 Runway Liquidation, LLC (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC
 (9200); and MMH Liquidation, LLC (3854).
 2
  All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Amended Joint
 Plan of Reorganization of BCBG Max Azria Global Holdings, LLC and its Debtor Affiliates Pursuant to Chapter 11
 of the Bankruptcy Code [Docket No. 591, Exhibit 1] (the “Plan”).

 DOCS_SF:96697.9 08467/001
17-10466-scc        Doc 1143     Filed 06/14/19 Entered 06/14/19 13:00:19             Main Document
                                              Pg 5 of 13


                                              Jurisdiction

          1.       The United States Bankruptcy Court for the Southern District of New York (the

 “Court”) has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated January 31, 2012. The Plan Administrator confirms his consent,

 pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

 the entry of a final order by the Court in connection with this Motion to the extent that it is later

 determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

 connection herewith consistent with Article III of the United States Constitution.

          2.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                              Background

          3.       On July 26, 2017, the Court entered its Findings of Fact, Conclusions of Law, and

 Order Confirming the Amended Joint Plan of Reorganization of BCBG Max Azria Global

 Holdings, LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket

 No. 591] confirming the Plan.

          4.       On July 31, 2017, the Effective Date of the Plan occurred. See Notice of (I) Entry

 of Order Confirming the Amended Joint Plan of Reorganization of BCBG Max Azria Global

 Holdings, LLC and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code and (II)

 Occurrence of the Effective Date [Docket No. 601].

          5.       Pursuant to the Plan, the Plan Administrator was appointed on the Effective Date

 “to implement the Plan and to make distributions thereunder and wind down the businesses and

 affairs of the Debtors and Post-Effective Date Debtors.” Plan, at Article IV.E. This includes the

 authority “to File, withdraw, or litigate to judgment objections to Claims or Interests.” Id., at

 Article VII.B.

 DOCS_SF:96697.9 08467/001                          2
17-10466-scc        Doc 1143     Filed 06/14/19 Entered 06/14/19 13:00:19             Main Document
                                              Pg 6 of 13


          6.       The Plan provides that any objections to claims other than Administrative Claims

 shall be filed on or before the later of (a) 180 days after the Effective Date (i.e., January 27,

 2018) and (b) such other period of limitation as may be specifically fixed by the Debtors or Post-

 Effective Date Debtors, as applicable, or by a final order of the Bankruptcy Court for objecting

 to such claims (the “Claim Objection Bar Date” and, together with the Administrative Claim

 Objection Bar Date, the “Claim Objection Bar Dates”). See Plan, at Article VII.E.

          7.       The Plan provides that the Administrative Claim Objection Bar Date is the later of

 (a) 60 days after the Effective Date (i.e., September 30, 2017) and (b) 60 days after the filing of

 the applicable request for payment of the Administrative Claims; provided that the

 Administrative Claim Objection Bar Date may be extended by the Bankruptcy Court after notice

 and a hearing. See Plan, at Article I.A.8.

          8.       Pursuant to the Order Extending the Period to File Objections to Administrative

 Claims [Docket. No. 709], the Administrative Claim Objection Bar Date was extended from

 September 30, 2017 to January 26, 2018.

          9.       Pursuant to the Order Further Extending the Period to File Objections to Claims

 [Docket No. 797], the Administrative Claim Objection Bar Date was further extended from

 January 26, 2018 to May 29, 2018, and the Claim Objection Bar Date was extended from

 January 27, 2018 to May 29, 2018.

          10.      Pursuant to the Order Further Extending the Period to File Objections to Claims

 [Docket No. 909], the Administrative Claim Objection Bar Date and the Claim Objection Bar

 Date were extended from May 29, 2018 to September 26, 2018.

          11.      Pursuant to the Order Further Extending the Period to File Objections to Claims

 [Docket No. 997], the Administrative Claim Objection Bar Date and the Claim Objection Bar

 Date were extended from September 26, 2018 to December 31, 2018.

 DOCS_SF:96697.9 08467/001                          3
17-10466-scc        Doc 1143     Filed 06/14/19 Entered 06/14/19 13:00:19            Main Document
                                              Pg 7 of 13


          12.      Pursuant to the Order Further Extending the Period to File Objections to Claims

 [Docket No. 1037], the Administrative Claim Objection Bar Date and the Claim Objection Bar

 Date were extended from December 31, 2018 to March 29, 2019.

          13.      Pursuant to the Order Further Extending the Period to File Objections to Claims

 [Docket No. 1129], the Administrative Claim Objection Bar Date and the Claim Objection Bar

 Date were extended from March 29, 2019 to July 26, 2019.

                                           Relief Requested

          14.      The Plan Administrator respectfully requests that the Court further extend the

 Claim Objection Bar Dates to December 31, 2019, without prejudice to the ability of the Plan

 Administrator to request further extensions.

                                            Basis for Relief

          15.      The Court has the express authority to extend the Claim Objection Bar Dates. See

 Plan, at Article I.A.8 (“[T]he Administrative Claim Objection Bar Date may be extended by the

 Bankruptcy Court after notice and a hearing.”); Plan, at Article VII.E (“Any objections to Claims

 shall be Filed on or before the later of (1) 180 days after the Effective Date and (2) such other

 period of limitation as may be specifically fixed by . . . a Final Order of the Bankruptcy Court for

 objecting to such claims.”). Further, Bankruptcy Rule 9006(b) provides that the Court may “for

 cause shown at any time in its discretion” extend a deadline “if the request therefore is made

 before the expiration” of such deadline. Fed. R. Bankr. P. 9006(b)(1). Additionally, the Court

 has the inherent power “to control the disposition of the causes on its docket with economy of

 time and effort for itself, for counsel, and for litigants.” Louis Vuitton Malletier S.A. v. LY USA,

 Inc., 676 F.3d 83, 96-97 (2d Cir. 2012) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254

 (1936)).




 DOCS_SF:96697.9 08467/001                          4
17-10466-scc        Doc 1143     Filed 06/14/19 Entered 06/14/19 13:00:19               Main Document
                                              Pg 8 of 13


          16.      The authority to extend the Claim Objection Bar Dates is consistent with the

 Court’s broad authority under sections 1142(b) and 105(a) of the Bankruptcy Code to issue

 orders necessary for the consummation of the Plan or to carry out the provisions of the

 Bankruptcy Code. See Adelphia Bus. Solutions, Inc. v. Abnos, 482 F.3d 602, 609 (2d Cir. 2007)

 (“Section 105(a) grants broad equitable power to the bankruptcy courts to carry out the

 provisions of the Bankruptcy Code so long as that power is exercised within the confines of the

 Bankruptcy Code.”); In re Oversight & Control Comm’n of Avanzit, S.A., 385 B.R. 525, 535

 (Bankr. S.D.N.Y. 2008) (“The bankruptcy court retains jurisdiction under 11 U.S.C. § 1142(b) . .

 . and it has ‘continuing responsibilities to satisfy itself that the [p]lan is being properly

 implemented.’”) (internal citations omitted).

          17.      Since the Effective Date, the Plan Administrator has assumed all responsibilities

 for the administration of the Post-Effective Date Debtors’ affairs that were previously undertaken

 by the debtors in possession prior to the Effective Date and has dedicated considerable time and

 effort to a multitude of tasks, including, without limitation, (a) familiarizing himself with the

 assets, liabilities and unfinished business of the estates, (b) overseeing remaining store closing

 sales, (c) analyzing remaining unexpired leases and executory contracts, (d) analyzing claims,

 avoidance actions and other litigation, (e) monitoring operations in Europe, Japan and Canada,

 and (f) engaging in related transition, plan implementation, and wind down activities.

          18.      Although the Plan Administrator and his professionals are in the process of

 reviewing and analyzing the merits of the asserted Claims, and have filed numerous sets of

 omnibus claims objections, they have not had a sufficient opportunity to complete this

 comprehensive and time-consuming task. To date, the Plan Administrator has filed eighteen

 omnibus claims objections and seven notices of satisfaction of claims, seeking to expunge

 approximately 562 Claims, and plans to file another omnibus claims objection shortly. The Plan

 DOCS_SF:96697.9 08467/001                          5
17-10466-scc        Doc 1143      Filed 06/14/19 Entered 06/14/19 13:00:19           Main Document
                                               Pg 9 of 13


 Administrator and his professionals continue to review and analyze the Claims and the Debtors’

 books and records to reconcile such claims and determine whether and the extent to which they

 are valid. Extending the deadlines will provide the Plan Administrator additional time to

 complete this review. The Plan Administrator believes that a further extension of the Claim

 Objection Bar Dates is in the best interests of all parties in interest. The extension is not sought

 for improper dilatory purposes and will not unduly prejudice any claimants who have filed

 Claims.

                                                 Notice

          19.      The Plan Administrator has provided notice of this Motion upon the parties on the

 Master Service List and claimants who have filed Claims that have not yet been disallowed and

 expunged. The Plan Administrator submits that, in light of the nature of the relief requested, no

 other or further notice need be given.

                                           No Prior Request

          20.      No prior request for the relief sought in this Motion has been made to this or any

 other court.




 DOCS_SF:96697.9 08467/001                          6
17-10466-scc        Doc 1143   Filed 06/14/19 Entered 06/14/19 13:00:19           Main Document
                                            Pg 10 of 13


                                            Conclusion

          WHEREFORE the Plan Administrator respectfully requests the entry of the Order,

 substantially in the form annexed hereto as Exhibit 1, further extending the Claim Objection Bar

 Date and the Administrative Claim Objection Bar Date to and including December 31, 2019, and

 for such other and further relief as the Court deems appropriate.

 Dated: June 14, 2019
                                              PACHULSKI STANG ZIEHL & JONES LLP


                                              /s/ Beth E. Levine
                                              Robert J. Feinstein, Esq.
                                              Bradford J. Sandler, Esq.
                                              Beth E. Levine, Esq.
                                              780 Third Avenue, 34th Floor
                                              New York, New York 10017
                                              Telephone: (212) 561-7700
                                              Facsimile: (212) 561-7777

                                              Counsel to the Plan Administrator




 DOCS_SF:96697.9 08467/001                        7
17-10466-scc        Doc 1143   Filed 06/14/19 Entered 06/14/19 13:00:19   Main Document
                                            Pg 11 of 13


                                          Exhibit 1

                                       (Proposed Order)




 DOCS_SF:96697.9 08467/001
17-10466-scc          Doc 1143        Filed 06/14/19 Entered 06/14/19 13:00:19                    Main Document
                                                   Pg 12 of 13


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                  Chapter 11
                                                                :
 RUNWAY LIQUIDATION                                             :                  Case No. 17-10466 (SCC)
 HOLDINGS, LLC, et al.,1                                        :
                                                                :                  Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x

                                 ORDER FURTHER EXTENDING
                          THE PERIODS TO FILE OBJECTIONS TO CLAIMS

            Upon the motion (the “Motion”)2 of the Plan Administrator, on behalf of the Post-

 Effective Date Debtors, for entry of an order (this “Order”), pursuant to sections 105(a) and

 1142(b) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9006(b) of the

 Federal Rules of Bankruptcy Procedure to further extend the Claim Objection Bar Date and the

 Administrative Claim Objection Bar Date, as more fully described in the Motion; and this Court

 having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

 Standing Order of Reference from the United States District Court for the Southern District of

 New York, dated January 31, 2012; and that this Court may enter a final order consistent with

 Article III of the United States Constitution; and this Court having found that the venue of this

 proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

 this Court having found that the Plan Administrator’s notice of the Motion and opportunity for a

 hearing thereon were appropriate under the circumstances and no other notice need be provided;

 and this Court having reviewed the Motion; and this Court having determined that the legal and


 1
  A list of the Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-
 Effective Date Debtor’s federal tax identification number, follows: Runway Liquidation Holdings, LLC (6857);
 Runway Liquidation, LLC (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC
 (9200); and MMH Liquidation, LLC (3854).
 2
     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


 DOCS_SF:96697.9 08467/001
17-10466-scc        Doc 1143      Filed 06/14/19 Entered 06/14/19 13:00:19             Main Document
                                               Pg 13 of 13


 factual bases set forth in the Motion establish just cause for the relief granted herein; and upon

 all of the proceedings had before this Court; and after due deliberation and sufficient cause

 appearing therefor, it is HEREBY ORDERED THAT:

          1.       The Motion is granted as set forth herein.

          2.       The Claim Objection Bar Date and the Administrative Claim Objection Bar Date

 are extended to and including December 31, 2019.

          3.       This Order is without prejudice to the Plan Administrator’s right to request further

 extension(s) of the Claim Objection Bar Date and/or the Administrative Claim Objection Bar

 Date.

          4.       The Plan Administrator is authorized to take all actions necessary to effectuate the

 relief granted in this Order in accordance with the Motion.

          5.       This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.



 New York, New York
 Dated: ________________, 2019
                                                  __________________________________________
                                                  THE HONORABLE SHELLEY C. CHAPMAN
                                                  UNITED STATES BANKRUPTCY JUDGE




 DOCS_SF:96697.9 08467/001                           2
